             Case 1:19-cr-00079-LO Document 1 Filed 02/15/19 Page 1 of 1 PageID# 1

AO 91 (Rev. 11/11) Criminal Complaint


                                     United States District Court
                                                               for the
                                                                                                                                       nl
                                                   Eastern District of Virginia
                                                                                                             FE8 I 5
                  United States of America
                               V.

                                                                          Case No.                        CLERK, U.S. DISTRICT COURT
         RENE ALFONSO CHAVEZ CASERES                                                                         ALEXANDRIA. VIRGINIA
                                                                                     1:19-mj-83




                          Defendant(s)


                                                CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   May 28. 2016                in the county of                  Fairfax                  in the

     Eastern           District of           Virginia        ,the defendant(s) violated:

            Code Section                                                    Offense Description
8 use § 1326(a)                                The defendant was found in the United States after having been denied
                                               admission, excluded, deported, or removed without the express consent of
                                               the Attorney General or Secretary of Homeland Security to reapply for
                                               admission in the United States.




         This criminal complaint is based on these facts:
See attached affidavit.




         □ Continued on the attached sheet.



                                                                                               Complainant's signature
 SAUSA Rachael Tucker/AUSA Jonathan L. Fahey
                                                                                  Mark Tlumacki, Deportation Officer, ICE
                                                                                                Printed name and title


Sworn to before me and signed in my presence.

                                                                                        /S/,
Date:                                                                    John F. Anderson
                                                                         United States               tge^st^ature


City and state:                         Alexandria, VA                            Hon. John F. Anderson, U.S. Magistrate Judge
                                                                                                Printed name and title
